Case 1:19-cv-04650-AJN-SN Document 105-13 Filed 03/02/21 Page 1 of 2




                        EXHIBIT 13
                                                                                                           Case 1:19-cv-04650-AJN-SN Document 105-13 Filed 03/02/21 Page 2 of 2

               Sarah




               From: @Starbucks Press
               Sent: Tuesday, May 21, 2019 2:02 PM
               To: Noah Manskar (noah.manskar a tch.com)
               Cc: @Starbucks Press (StarbucksPress edelman.com)
               Subject: RE: NYC lawsuits




               Hi Noah,




               Thanks forchatting on the phone. Our officialstatement is below:




               the concerns ofits partners very seriously and does not take action or retaliate against partners vvho express them."




               To reiterate the on-background information, products used in our stores must meet high safety standards in order to comply with our company guidelines. Upon hearing reports that employees had used a product that violated company guidelines, Starbucks immediately
               instructed local leadership to remove these products. We can confirm that these products have been removed.




               Additionally, I can confirm that we consulted with experts who concluded that based on how the strips were used in stores, em lo ees and customers were not ex osed to health risks.Please feel free to use that information, attributable to a Starbucks spokesperson, in any
               article/segment you end up writing.




               Best,


               Sarah




               Starbucks Media Relations Team

               Email:   re s s st a r b u c ks.com


               Hotline: 206-318-7100




Confidential                                                                                                                                                                                                                                                                                    DEF0045453
